 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 victoria.boesch@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   KERN COUNTY HOSPITAL AUTHORITY,
     A Public Entity, And Successor In Interest To       CASE NO. 1:19-cv-00474-DAD-JLT
11   The County Of Kern,

12                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER
                                                         TO CONTINUE INITIAL SCHEDULING
13                          v.                           CONFERENCE AND UNITED STATES’
                                                         COMPLAINT-RESPONSE DEADLINE
14   UNITED STATES OF AMERICA, CLINICA
     SIERRA VISTA; LAWRENCE S. GARCIA,                    (Doc. 14)
15   MD, and Does 1-30,

16                                   Defendants.

17

18

19          Plaintiff Kern County Hospital Authority and Defendants the United States of America, Clinica

20 Sierra Vista, and Lawrence S. Garcia respectfully request that the Court continue the Initial Scheduling
                                                                                      th
21 Conference currently set for September 30, 2019, at 8:30 a.m.in Bakersfield, 510 19 Street before

22 Magistrate Judge Jennifer L. Thurston until November 18, 2019. See Dkt. No. 11. In addition, the

23 parties request that the Court extend the deadline for the United States to respond to the complaint by

24 two weeks until October 4, 2019. Plaintiff and the United States agreed to one prior 28-day extension

25 of the United States’ complaint-response deadline. See Dkt. 12. There is good cause to continue the

26 scheduling conference and the United States’ complaint-response deadline because Plaintiff and the
27 United States are currently meeting and conferring regarding the United States’ contemplated motion to

28 dismiss the complaint. Through further discussions, they believe they may be able to narrow the issues

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE AND UNITED STATES’
     COMPLAINT-RESPONSE DEADLINE
30                                                                                              PAGE 1
 1 or eliminate the need for motion practice, thus conserving resources for both the parties and the Court.

 2 The parties submit that settling the pleadings by identifying which claims will proceed against which

 3 defendants will streamline proceedings and allow the parties to more productively plan for discovery

 4 and formulate a proposed schedule.

 5

 6                                               Respectfully submitted,

 7                                               McGREGOR W. SCOTT
                                                 United States Attorney
 8
     Dated: September 17, 2019                   By: /s/ Victoria L. Boesch
 9                                               VICTORIA L. BOESCH
                                                 Assistant United States Attorney
10
                                                 Attorneys for the United States
11

12
     Dated: September 17, 2019                   _/s/ Barbara Ann Carroll (authorized 9/17/19)
13                                               BARBARA ANN CARROLL
                                                 HUGH SPACKMAN
14                                               Clinkenbeard, Ramsey, Spackman & Clark, LLP
15                                               Attorneys for Plaintiff Kern County Hospital Authority
16
     Dated: September 17, 2019                   _/s/ Amanda M. Lucas (authorized 9/17/19)
17                                               AMANDA M. LUCAS
                                                 LeBeau Thelen, LLP
18
                                                 Attorneys for Clinica Sierra Vista and Lawrence S. Garcia
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE AND UNITED STATES’
     COMPLAINT-RESPONSE DEADLINE
30                                                                                              PAGE 2
 1                                             ORDER

 2         Based upon the stipulation of counsel the Court ORDERS:

 3         1.     The responsive pleading of the United States of America may be filed no later than

 4 October 4, 2019;

 5         2.     The scheduling conference is continued to November 18, 2019 at 9:30 a.m.

 6
     IT IS SO ORDERED.
 7

 8      Dated:   September 17, 2019                        /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE AND UNITED STATES’
     COMPLAINT-RESPONSE DEADLINE
30                                                                                              PAGE 3
